Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of November 24, 2021 has been received and entered. With the entry of the amendment, claims 1-15 and 24 are canceled, claims 33-36 are withdrawn, and claims 16-23 and 25-32 are pending for examination.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-32, and the species of electroless plating in the reply filed on August 24, 2021 is acknowledged.

Claims 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2021.
Specification
The objection to the disclosure because reference to specific claims should be removed from the specification is withdrawn due to the amendment of November 24, 2021 correcting this issue. 

Claim Objections
The objection to claims 16 and 23 as to informalities is withdrawn due to the amendments of November 24, 2021 removing the informalities.
Claim Rejections - 35 USC § 112

The rejection of claims 2 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn due to the amendments of November 24, 2021 clarifying the claim language.


The rejection of claim 24 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn due to the cancelation of claim 24 in the amendment of November 24, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-23, 26-29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (US 2018/0057943) in view of Scolan (US 2015/0376483) and Scheve (US 4277593).
Claims 16, 17, 23: Tsukamoto describes a method of forming a metallic plating on a substrate (abstract, 0233-0230). The method includes providing a substrate, where the substrate can be a hydrocarbon based polymer with C-C and C-H and/or N-H bonds (note the various taught substrates which can include thermoplastics, including PMMA, polycarbonate, polyethylene terephthalate, which would have C-C and C-H, for example, 0107).  A primer compound can be provided on the substrate to improve adhesion, where the primer compound can include molecules with a plurality of C-C and C-H and/or C-N sites (note ABS resin for example, 0245-0249).  A chelating polymer can be applied to the primer compound, where the chelating polymer can include pre-synthesized polymer and can have a functional group capable of forming ligand bonds with metal atoms or ions, and can have N-H and/0r C-H sites (note 0084, 0113-0121-including amine groups, and note Compound X for the composition can be a polymer-
(A) As to the primer with the azide groups and the bonding as claimed, including in the absence of in-situ polymerization, Scolan describes using a primer (linker) layer on a substrate that can be polymer, where the primer layer is bonded to further material, where it is indicted that azides can be provided in the primer layer, where these form highly reactive nitrene functions that have high affinity for CH and NH groups of the further material to be coated (note figure 1, 0020-0029).  Scolan describes that the azide groups can form the nitrene functions with UV irradiation (0029).  Scheve further describes coupling polymers formed with monomers with azide groups (column 1, lines 55-68), where the coupling polymers can bond to a greater variety of polymers and inorganic fillers, where the bonding is provided by the azide group, where the azide group decomposes to an active species which bonds to substantially any thermoplastic polymer under the influence of heat or UV radiation (column 9, lines 45-55), where heating for the bonding can be over the range of about 70 to about 350 degrees C (note column 11, lines 10-40), where there would be understood to be multiple azide groups used noting the amount of azide containing monomer used (note column 1, lines 55-60, column 8, lines 40-45, Example 1).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 
(B) Alternatively, as to the primer with the azide groups and the bonding as claimed, including in the absence of in-situ polymerization, as noted for claim 22, the primer and the pre-synthesized polymer can be applied to the substrate simultaneously.  The separate primer layer discussed for Tsukamoto can be optional, so the pre-synthesized polymer can be applied directly to the substrate (note 00245).  Furthermore, Tsukamoto describes that the presynthesized polymer material (Compound X) can be provided with two or more interacting groups (01116, 0123, 0129), where the interacting groups can include amino groups (N-H containing) and also an azide group (0121). 
Scolan describes using a primer (linker) layer on a substrate that can be polymer, where the primer layer is bonded to further material, where it is indicted that azides can be provided in the primer layer, where these form highly reactive nitrene functions that have high affinity for CH and NH groups of the further material to be coated (note figure 1, 0020-0029).  Scolan describes that the azide groups can form the nitrene functions with UV irradiation (0029).  Scheve further describes coupling polymers formed with monomers with azide groups (column 1, lines 55-68), where the coupling polymers can bond to a greater variety of polymers and inorganic fillers, where the bonding is provided by the azide group, where the azide group decomposes to an active species which bonds to substantially any thermoplastic polymer under the influence of heat or UV radiation (column 9, lines 45-55), where heating for the bonding can be over the range of about 70 to about 350 degrees C (note column 11, lines 10-40), where there would be understood to be multiple azide groups used noting the amount of azide 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukamoto to provide azide group containing compound simultaneously with the pre-synthesized chelating polymer where the azide acts to help bond the chelating polymer to the substrate as suggested by Scolan and Scheve with an expectation helping to further bond the chelating polymer layer to the substrate, since the substrate of Tsukamoto can be thermoplastic and have CH groups, for example, and the chelating polymer composition have CH and NH groups, and can also have azide groups, and Scolan indicates how azides can help provide bonding to such CH and NH groups, and Scheve further indicates how azides in a polymer can help bonding/coupling to thermoplastics with heat or UV treatment and can be mixed in with polymer layers, and thus by providing an amount of the chelating polymers with azide groups, the described azide reaction bonding can have the polymer further bond to more of the chelating polymer and the substrate (noting the volume amounts of the Compound X used in Tsukamoto, not 0186, 0347), where it is not prevented that the chelating polymer and azide primer compound be the same material. Furthermore, as to there being covalent bonding with the substrate by C-H insertion and the primer compound having a plurality of C-H insertion sides and the covalent bonding of the chelating polymer to the primer with C-H and/or N-H insertion in the absence of in-situ polymerization, Scheve, from the amount of azide used would indicate using multiple sites and Scolan indicates how the azide would react with NH and CH groups, and Tsukamoto indicates to provide heating after application of the chelating prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)), and this would be in the absence of in-situ polymerization during these steps. This would also give the features of claim 23 and also claim 22.
(C) As to the use of at least two azide groups on side chains of a core polymer chain (for claim 16) or the use of at least 10 azide groups on side chains of a core polymer chain (for claim 17), as for at least two azide groups, this would be suggested by Scheve from the large amount of azide groups that can be provided as discussed above, where the azide is described on a side of a monomer used in forming a coupling polymer (note Scheve, column 1, line 65 through column 2, line 10), and polymer is provided that can be random (note Scheve, column 9, lines 40-50), and since the azide for bonding needs to decompose, then suggested to be on a side chain of a core chain so as to keep the polymer from breaking up, and similarly at least 10 azide groups would be suggested for this reason, where since there are large numbers of azide groups provided, and as well, the azide groups are used for bonding, it would have been obvious to one of 
Claims 18-21: Tsukamoto provides that the catalyst can be metal ions, which are reduced to metal by a reducing agent, where the metal ions can be Pd, Pt, Ni, Cu or Ag, (note 0223-0227, 0354).
Claim 22: For option (A) discussed for claim 16 above, it would also be expected that the primer compound would also be acceptably provided by coating simultaneously with the chelating polymer on the substrate, as Scheve indicates how coupling/bonding polymer with azides can provided (giving a polymer with azides) and describes how the azide group containing material can be provided to bond with filler (clay) and polymer material mixed in with the filler  (note Example 2), and Tsukamoto provides that its chelating polymer (such as Compound X) can be provided with additional components in the layer of the chelating polymer (note 0187-0191), and this would at least help the chelating polymer bond with the substrate for the same reasons as discussed for claim 16 above, since the same reaction sites would be present, and Tsukamoto does not require there to be a separate primer layer (note 0244-0245, this is optional).  For option (B) discussed for claim 16 above, the features of claim 22 would be suggested as discussed with regard to option (B) above.
Claims 26-29: As to the molecular weight of the pre-synthesized chelating polymer, Tsukamoto indicates that the molecular weight is not particularly limited, and describes 1000-700,000 (understood to be in a weight that corresponds to Daltons) (0129), which would be inclusive of the weight of claims 26 and 27.  Furthermore, with the weight not particularly limited and examples given, it further would have been obvious to optimize the weight, giving the values in claims 26, 27 and also claims 28 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Claims 31-32: As to the materials of claims 31 and 32, none of these would be required by Tsukamoto in view of Scolan and Scheve, where Tsukamoto simply describes various polymers for the primer layer that do not required the features of claims 31-32, and the azide group would also not require these features.  Scheve does describe using a silane monomer, but the exact coupling agent of Scheve is not required, noting how simply azide groups can be added to a linker (as in Scolan), where for option (A) as discussed for claim 16 above, Tsukamoto’s primer can be ABS, for example, so the azide groups would be added to that, and for option (B) as discussed for claim 16 above, the azide groups can be attached to compound X polymer which does not require alkylsilane or silanol groups or the other features of claims 31 or 32.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto in view of Scolan and Scheve as applied to claims 16-23, 26-29 and 31-32 above, and further in view of Jackson (US 4701351).
Claim 25: As to the pH of the electroless plating solution, Jackson describes providing electroless plating over a catalyst applied to a complexing polymer coating on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukamoto in view of Scolan and Scheve to use an electroless plating solution with a pH of 12.8, for example as suggested by Jackson with an expectation of predictably acceptable results, because Tsukamoto teaches electroless plating over a catalyst applied to a chelating/complexing polymer and Jackson teaches that for similar such electroless plating, a pH of 12.8 can be used.

Claims 16-23 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 4701351) in view of Tsukamoto (US 2018/0057943), Scolan (US 2015/0376483) and Scheve (US 4277593).
Claim 16, 17, 23, 30: Jackson teaches a method of forming a metallic plating on a substrate (column 1, lines 5-10).  The substrate can be a circuit board substrate, for example (column 2, lines 40-45).  A pre-synthesized chelating polymer is provided and applied to the substrate and can be a polyamine (such as polyethyleneimine, which would have C-H and N-H bonds), where this polymer would complex (form ligand bonds) with metal atoms/ions, where after the polymer is applied, a plating catalyst is dispersed in the pre-synthesized polymers (note column 1, lines 15-50, column 3, lines 30-60). Thereafter, metallic plating is applied to the pre-synthesized polymer by means of electroless plating, for example (column 1, lines 50-60, column 3, lines 40-60).
(A) As to using  a substrate of hydrocarbon based polymer containing C-C and either or both of C-H and N-H bonds, and use of a primer layer,

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson to use a substrate and primer layer as described by Tsukamoto with an expectation of providing desirable 
(B) Additionally, as to the primer with the azide groups and the bonding as claimed, including in the absence of in-situ polymerization, Scolan describes using a primer (linker) layer on a substrate that can be polymer, where the primer layer is bonded to further material, where it is indicted that azides can be provided in the primer layer, where these form highly reactive nitrene functions that have high affinity for CH and NH groups of the further material to be coated (note figure 1, 0020-0029).  Scolan describes that the azide groups can form the nitrene functions with UV irradiation (0029).  Scheve further describes coupling polymers formed with monomers with azide groups (column 1, lines 55-68), where the coupling polymers can bond to a greater variety of polymers and inorganic fillers, where the bonding is provided by the azide group, where the azide group decomposes to an active species which bonds to substantially any thermoplastic polymer under the influence of heat or UV radiation (column 9, lines 45-55), where heating for the bonding can be over the range of about 70 to about 350 degrees C (note column 11, lines 10-40), where there would be understood to be multiple azide groups used noting the amount of azide containing monomer used (note column 1, lines 55-60, column 8, lines 40-45, Example 1).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)), and this would be in the absence of in-situ polymerization during these steps. This would also give the features of claim 23.  The features of claim 30 would also be provided as Jackson would provide no polymerization during the process.
(C) As to the use of at least two azide groups on side chains of a core polymer chain (for claim 16) or the use of at least 10 azide groups on side chains of a core polymer chain (for claim 17), as for at least two azide groups, this would be suggested by Scheve from the large amount of azide groups that can be provided as discussed above, where the azide is described on a side of a monomer used in forming a coupling polymer (note Scheve, column 1, line 65 through column 2, line 10), and polymer is provided that can be random (note Scheve, column 9, lines 40-50), and since the azide for bonding needs to decompose, then suggested to be on a side chain of a core chain so as to keep the polymer from breaking up, and similarly at least 10 azide groups would be suggested for this reason, where since there are large numbers of azide groups provided, and as well, the azide groups are used for bonding, it would have been obvious to one of ordinary skill in the art to optimize the amount in order to provide a desirable amount of bonding, giving at least 10 azide groups.
Claims 18-21: Jackson would indicate that the catalyst can be metal ions from the compounds of Jackson in solvent, where the metal ions can be Pd, Pt, Ni, Cu, Ag (column 1, lines 25-40).  Tsukamoto provides that the catalyst can be metal ions, which are reduced to metal by a reducing agent, where the metal ions can be Pd, Pt, Ni, Cu or 
Claim 22: It would also be expected that the primer compound would also be acceptably provided by coating simultaneously with the chelating polymer on the substrate, as Scheve indicates how coupling/bonding polymer with azides can provided (giving a polymer with azides) and describes how the azide group containing material can be provided to bond with filler (clay) and polymer material mixed in with the filler  (note Example 2), and Tsukamoto provides how a chelating polymer (such as Compound X) can be provided with additional components in the layer of the chelating polymer (note 0187-0191), and this would at least help the chelating polymer bond with the substrate for the same reasons as discussed for claim 16 above, since the same reaction sites would be present, and Jackson does not require a separate primer layer, and nor does Tsukamoto require there to be a separate primer layer (note 0244-0245, this is optional).
Claim 25: Jackson describes how electroless plating can be provided at 12.8 pH, in the claimed range (column 3, lines 50-55).
Claims 26-29: As to the molecular weight of the pre-synthesized chelating polymer, Jackson gives examples of 1,000,000 and 325,000 (understood to be in a weight that corresponds to Daltons), for example (column 2, lines 40-45 and 64-66), indicating that high molecular weights, including those in the range of 26-29 can be used. Tsukamoto also indicates that the molecular weight is not particularly limited, and describes 1000-700,000 (understood to be in a weight that corresponds to Daltons) (0129), which would be inclusive of the weight of claims 26 and 27.  Furthermore, with In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Claims 31-32: As to the materials of claims 31 and 32, none of these would be required by Jackson in view of Tsukamoto, Scolan and Scheve, where Tsukamoto simply describes various polymers for the primer layer that do not required the features of claims 31-32, and the azide group would also not require these features.  Scheve does describe using a silane monomer, but the exact coupling agent of Scheve is not required, noting how simply azide groups can be added to a linker (as in Scolan), where Tsukamoto’s primer can be ABS, for example, so the azide groups would be added to that.

Carmichael et al (US 2006/0263580) also notes how amines would be understood to form metal-ligand complexing with catalyst (note 0090). Klein et al (US 2017/0128365) describes azides forming covalent bonding with amines, for example (note 0261, 0266-0268).

Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive. 
As to the 35 USC 103 rejection using Tsukamoto in view of Scolan and Scheve, applicant argues that Tsukamoto does not provide the primer with the azide groups or the type of bonding, and that Scolan does not C-H or N-H insertion with both substrate and chelating polymer because oxygen bridges that bind the adhesion promoter in Scolan do not involve C-H or N-H insertions, merely relating to N-H insertion with respect to the polysaccharide in Scolan, and this polysaccharide would not be a chelating polymer, and the binding  to the substrate involves forming a covalent bond and not chelation, and also is silent as to the at least two azide bonds on side chains of a core polymer chain, with only one azide group from the reproduced figure, and it is argued that none of the polysaccharides described in Scolan would be a chelating agent.  Further as to the use of Scheve, it is argued that it relates to the use of azidosilanes to bind a polymer to an inorganic filler, with the azide moiety binding to the polymer and silane to the filler, where since the silane does not perform a C-H or N-H insertion and does not bind to a polymer, Scheve fails to provide any teaching with respect to C-H or N-H bonding to both the polymer of the substrate and the chelating polymer, and Scheve, which relates to inorganic fillers, is irrelevant.  It is further argued that the proposed modification would render the prior art unsatisfactory for its intended purpose, where the metallization baths of the present applicaiton would easily hydrolyze the Si-O-Si bonds, rendering Scheve unsuitable for the present methods.  It is further argued that while each of the individual elements of the claim have been identified separately in three separate references, there is not motivation to combine, where the invention must be considered as a whole and not distilled to a gist, where here the 
As to the rejection using Jackson in view of Tsukamoto, Scolan and Scheve, the same arguments are provided, noting here that four references are used.
The Examiner has reviewed these arguments, however, the rejections are maintained.  As discussed for Tsukamoto, it suggests as used for (A) that a primer compound (note 0245-0249) can be used to help adhesion, describing that various polymer materials such as ABS resin can be used, and the Examiner cited Scolan and Scheve as to how it would have been obvious to provide azide groups in such compound, where Scolan indicates how in an adhesion promoter azide groups can be provided and can provide highly reactive nitrene functions which have a high affinity for CH or NH groups (note 0029) and Scheve further describes  how coupling polymers can be formed with azide groups that can bond to polymers, with boding provided by the azide groups as discussed in the rejection above.  Thus the suggestion is to provide azide groups in the polymer of Tsukamoto to help provide bonding with the chelating polymer and also the polymer of the substrate, and since the polymer would be provided with the azide groups as claimed, and the substrate and chelating polymer also provided and the same heating, the same bonding would occur as claimed.  Alternatively, for (B) in the rejection it was noted that the primer and polymer could be provided at the same time, and Tsukamoto notes how the polymer material (chelating material) can also be provided with two or more interacting groups, including azides and amino groups, and again, from Scolan and Scheve it would have been suggested to provide azide groups as discussed into some chelating polymer for adhesion which would give the polymer with azide groups as claimed and the substrate and chelating polymer as claimed and, since .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718